DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application claims priority to Korean Patent Application No. 10-2020-0171610 filed on 12/09/2020, and on 01/10/2022, the USPTO electronically retrieved copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Drawing Objection
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 4’s “image processor” must be shown or the features canceled from the claim, while no new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification Objections
4.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY DEVICE INCLUDING A DRIVING MEMBER TO PULL UP A DISPLAY PANEL WITHIN A HOUSING”.
5.	The abstract needs to be amended to remove both “[A] display device” (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
6.	Claims 1-18 are objected to because of the following informalities:  Appropriate correction is required.
	Claim 1 at lines 7-8 needs to be changed from “to which a driving belt coupled” to “to which a driving belt is coupled” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 2-18 that depend upon claim 1.
	Claim 1 at line 5 needs to be changed from “the control printed circuit” to “the control printed circuit board” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-18 that depend upon claim 1.
	Claim 5 at line 4 needs to be changed from “the position of the display panel” to “a position of the display panel” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 6 at lines 8-9 needs to be changed from “an inside the cable penetrating member” to “an inside of the cable penetrating member” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 7-9 that depend upon claim 6.
	Claim 9 at lines 1-3 needs to be changed from “the connecting members disposed at one end and the other end of the cable penetrating member” to “the connecting members are disposed at one end and another end of the cable penetrating member” to correct lack of antecedent basis issues.  Appropriate correction is required.
	Claim 13 at line 4 needs to be changed from “the front and rear directions” to “front and rear directions” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 14-16 that depend upon claim 13.
	Claim 16 at line 4 needs to be changed from “a top guides groove” to “a top guide groove” to correct a spelling typo.  Appropriate correction is required.
	Claim 17 at lines 4-5 needs to be changed from “the upper portion of the main housing” to “an upper portion of the main housing” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the upper portion of the main housing” in claim 17 at lines 5-6.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 10-11, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Pub. No. WO2014/114698 A1 to Griell et al. (“Griell”) in view of U.S. Patent No. 5,797,666A to Park in view of U.S. Patent No. 3,761,152 to Cory.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    3072
    3346
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3521
    3298
    media_image5.png
    Greyscale
            
    PNG
    media_image6.png
    4855
    3961
    media_image6.png
    Greyscale

As to claim 1, Griell discloses a display device(1)(Figs. 1, 4: 5; p 5, ln 14-16, 20) comprising:
	a module housing(7)(Figs. 1-2; p 5, ln 29-30) configured to accommodate a display panel(5)(Figs. 1-2, 9B, 10B, 11B, 12; p 5, ln 20) pulled up and down (Figs. 1-2: 5; p 5, ln 26-27);
	a moving plate(26)(Fig. 9B; p 7, ln 27) accommodated in the module housing(7)(Figs. 1-2; p 5, ln 29-30) and pulled up and down with the display panel (Figs. 1-2: 5, 7, 9B, 10B, 11B, 12; p 5, ln 26-27, p 7, ln 19, 27-29), the moving plate(26)(Fig. 9B; p 7, ln 27) including a front surface(26’s surface that faces toward 5)(Figs. 9B, 10B, 11B) coupled to the display panel(5)(Figs. 1-2, 9B, 10B, 11B, 12; p 5, ln 20) and a rear surface(26’s surface that faces toward 20)(Figs. 9B, 10B, 11B) provided with moving bracket(27)(Figs. 9B, 10B, 11B; p 7, ln 27-29) to which a driving belt(23)(Figs. 9B, 10B, 11B; p 7, ln 27-29) coupled (Figs. 9B, 10B, 11B: 23, 27; p 7, ln 27-29);
	a driving member(21, 22)(Figs. 9B, 10B, 11B; p 7, ln 22) configured to pull up and down the moving plate(26)(Fig. 9B; p 7, ln 22-25, 27-29).
	Griell does not expressly disclose a rear surface provided with moving brackets to which a driving belt coupled; a driving member configured to pull up and down the moving plate by winding or releasing the driving belt; and a fixed plate coupled to an inside of the module housing and to which the driving member is fixed.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Park discloses a display case(120 or 220)(FIGs. 6-10; col 4, ln 41; col 6, ln 8) provided with moving brackets(154 or 264)(FIGs. 6-10; col 4, ln 40-41; col 5, ln 31-35) to which a driving belt(152 or 252)(FIGs. 6-10; col 4, ln 41-42; col 5, ln 31-32) coupled (FIGs. 6-8: 152, 154; col 4, ln 40-42; col 5, ln 31-32); a driving member(132, 151 or 232, 251, 260)(FIGs. 6-10; col 4, ln 34-36; col 5, ln 12-16; col 6, ln 4-8) configured to pull up and down the display case(120 or 220)(FIGs. 6-10; col 4, ln 41, 46-49; col 5, ln 12-16; col 6, ln 4-8) by winding or releasing the driving belt(152 or 252)(FIGs. 6-8: 132, 151; col 4, ln 41-42, 46-49; col 5, ln 12-16; col 6, ln 4-8). 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Cory discloses and a fixed plate(horizontal plate below 100 braces 102)(Fig. 4; col 4, ln 24) coupled to an inside of the module housing(10)(Figs. 1, 4-5: 12, 14, 20; col 2, ln 13-19) and to which the driving member(100, 102, 104)(Fig. 4; col 3, ln 23-25) is fixed (Fig. 4: horizontal plate below 100 braces 100, 102, 104; col 3, ln 23-25; col 4, ln 24).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Griell and Park with Cory to provide a display device that is more reliable (i.e., by maintaining the driving member in a position that is less likely to cause it to malfunction because: (i) its movable parts are shielded from dust and potentially other objects that may fall into the housing; and (ii) it is less likely to become detached due to the force of repeatedly winding and unwinding the belt).

As to claim 10, Griell, Park and Cory teach the display device according to claim 1, as applied above.
Griell, Park and Cory further teach wherein the driving member(Park: FIGs. 9-10: 232, 251, 260; col 5, ln 12-16; col 6, ln 4-8; Cory: Fig. 4: 100, 102, 104; col 3, ln 23-25) comprises:
	a driving motor(Park: FIGs. 9-10: 232; col 6, ln 4-8; Cory: Fig. 4: 100; col 3, ln 23-25) coupled to the fixed plate (Park: FIGs. 9-10: 232; col 6, ln 4-8; Cory: Fig. 4: horizontal plate below 100 braces 100, 102, 104; col 3, ln 23-25; col 4, ln 24);
a driving gear(Park: FIGs. 9-10: one of the differential gears 260 connected to 232; col 5, ln 15) and a driven gear(Park: one of the differential gears 260 connected to 262; FIGs. 9-10; col 5, ln 13-15) rotated by the driving motor(Park: FIGs. 9-10: 232; col 5, ln 11-15; col 6, ln 4-8; Cory: Fig. 4: 100; col 3, ln 23-25);
	a driving pulley(Park: FIGs. 9-10: one of 263; col 5, ln 18) coupled coaxially to the driven gear to wind or release the driving belt (Park: FIGs. 9-10: one of 263, one of the differential gears 260 connected to 262; col 5, ln 13-15, 18, 30-35; col 6, ln 4-8); and driven pulleys connected to the driving pulley by the driving belt and coupled to the fixed plate (Park: FIGs. 9-10: one of 263, 264, one of the differential gears 260 connected to 262; col 5, ln 13-15, 18, 30-35; col 6, ln 4-8; Cory: Fig. 4: horizontal plate below 100 braces 100, 102, 104; col 3, ln 23-25; col 4, ln 24).
	The motivation to provide the additional teachings of Park and Cory is for the same reasonings set forth above for claim 1.

As to claim 11, Griell, Park and Cory teach the display device according to claim 10, as applied above.
Griell, Park and Cory further teach wherein the driving member(Park: FIGs. 9-10: 232, 251, 260; col 5, ln 12-16; col 6, ln 4-8; Cory: Fig. 4: 100, 102, 104; col 3, ln 23-25) further comprises:
	guide bars(Griell: Figs. 10B, 11B: 25; p 7, ln 26-28) each including opposite ends fixed to the module housing (Griell: Figs. 10B, 11B: 7, 25’s top and bottom ends, 28; p 7, ln 26-31); and
	moving guides coupled to one side of the moving plate and pulled up and down along the guide bars, respectively (Griell: Figs. 10B, 11B: 25, guides directly face 26 on one side and directly face moving guides on another side; p 7, ln 26-28).
	The motivation to combine Park is set forth above for claim 1.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
           
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
        
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

As to claim 13, Griell, Park and Cory teach the display device according to claim 1, as applied above.
Griell further discloses wherein a sliding door(2, portion of 14 between 2 and 18)(Figs. 6B, 8B, 13; p 6, ln 10-13, 24-28, 33-35; p 7, ln 1 – as shown in Figs. 6B, 7B and 8B the portion of door 2/14 corresponding to 18 slides up); which is closed when the display panel is drawn in (Figs. 1, 6B: 2, 14, 18; p 5, ln 14-15; p 6, ln 10-13; p 6, ln 36; p 7, ln 1) and is opened when the display panel(5)(Figs. 4 and 13; p 5, ln 20) is drawn out (Figs. 4 10A and 13: 5; p 5, ln 20; p 7, ln 16-17) by being slid in the front and rear directions of the module housing(7)(Figs. 1-2, 13: 5; p 5, ln 29-30; p 8, ln 7-9 – Figs. 6B, 7B and 8B depict the portion of the door {2, portion of 14 between 2 and 18} corresponding to 18 as being slid up as well as first to the rear/direction facing right in Fig. 7B and then to the front/direction facing left in Fig. 8B.  Also, Fig. 13 depicts the display panel being slid in the front direction {i.e., direction facing left} and the rear direction {i.e., direction facing right}), is provided at the upper portion of the module housing(7)(Figs. 1-2, 13: 5; p 5, ln 29-30; p 8, ln 7-9).

    PNG
    media_image18.png
    3094
    3350
    media_image18.png
    Greyscale
       
    PNG
    media_image19.png
    4940
    3929
    media_image19.png
    Greyscale


As to claim 14, Griell, Park and Cory teach the display device according to claim 13, as applied above.

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

Griell, Park and Cory further teach wherein the display device (Griell: Figs. 1, 4: 5: 1; p 5, ln 14-16, 20) further comprises: door levers(Griell: FIGs. 6B, 7B, 8B: 16, 17; p 6, ln 24-28, 33-35; p 7, ln 1 – top half of 16 and 41 form a lever and bottom half of 16 and 15 form a lever each of which facilitate door opening and closing) each including one end coupled to the sliding door (Griell: FIGs. 6B, 7B, 8B, 13; p 6, ln 10-13, 24-28, 33-35; p 7, ln 1; p 10, ln 9-10 – lower end of top portion of 16 and upper end of bottom portion of 16 each are coupling connected to the sliding door {2, portion of 14 between 2 and 18}) and another end(Griell: FIGs. 6B, 7B, 8B: top portion of 16 has an end numbered 18 and bottom portion of 16 has an end numbered 17; p 10, ln 9-10) rotatably coupled to the fixed plate (Griell: FIGs. 6B, 7B, 8B, 10B: 21; p 10, ln 9-10, 29 - top portion of 16 has an end numbered 18 that rotates and bottom portion of 16 has an end numbered 17 that rotates, each of which are coupling connected to motor 21 ; p 6, ln 10; Park: FIGs. 9-10: 232; col 6, ln 4-8; Cory: Fig. 4: horizontal plate below 100 braces 100, 102, 104; col 3, ln 23-25; col 4, ln 24).
	The motivation to provide the additional teachings of Park and Cory is for the same reasonings set forth above for claim 1.

As to claim 17, Griell, Park and Cory teach the display device according to claim 1, as applied above.

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

Park further discloses wherein the module housing(interior vertical walls 211)(FIG. 9: col 5, ln 20) is built in and fixed inside of a main housing(outer vertical walls 211)(FIG. 9; col 5, ln 20), and the display panel(220)(FIG. 9; col 6, ln 8) is pulled up to the upper portion(top of outer vertical walls 211)(FIG. 9: 220; col 5, ln 20, 55-58) of the main housing(outer vertical walls 211)(FIG. 9; col 5, ln 20) or pulled down from the upper portion of the main housing(top of outer vertical walls 211)(FIG. 9: 220; col 6, ln 4-8).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Griell, Park and Cory with Park’s further teachings to provide a display device that is part of a desk (col 5, ln 5-7) that allows a user to watch t.v. while taking a break from performing deskwork.

As to claim 18, Griell, Park and Cory teach the display device according to claim 1, as applied above.
Griell, Park and Cory further teach wherein the display panel(Griell: Fig. 13: 5; p 8, ln 16-17), the moving plate(Griell: Fig. 13: 26; p 7, ln 27; p 8, ln 16-17) and the fixed plate(Griell: Fig. 10B: 21; p 10, ln 29; Park: FIGs. 9-10: 232; col 6, ln 4-8; Cory: Fig. 4: horizontal plate below 100 braces 100, 102, 104; col 3, ln 23-25; col 4, ln 24) are sequentially stacked from a front side to a rear side of the module housing (Griell: Figs. 1, 10B, 13: 7; p 5, ln 19, p 7, ln 31 – from a front side {Figs. 10B, 13: horizontal portion of 7 in line with the top of 4} to a rear side {Fig. 10B: horizontal portion of & below the bottom portions of 25} includes the stacked sequence of display panel {Fig. 13: 5}, moving plate {Figs. 10B, 13: 26} and driving member {Fig. 10B: 21, 22}, in which the motor is modified by Park and Cory including Cory’s teaching of a fixed plate {Fig 4: horizontal plate below 100 braces 100, 102, 104).
The motivation to combine Park and Cory is set forth above for claim 1.
Potentially Allowable Subject Matter
9.	As to claims 2-9, 12 and 15-16 if the above objections are overcome, then they would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims). 
Reasons for Allowance
10.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

	Dependent claim 2 identifies the distinct features: “wherein the moving brackets(FIG. 3: 167a, 167b) are provided with a through hole(FIG. 5: 108) penetrated by a flexible circuit film(FIG. 5: 106) connected to a source printed circuit board(FIG. 5: 102) of the display panel(FIG. 6: 110)”, with all other limitations as claimed.
	The closest prior art, International Patent Pub. No. WO2014/114698 A1 to Griell et al. (“Griell”), U.S. Patent No. 5,797,666A to Park, U.S. Patent No. 3,761,152 to Cory and U.S. Patent Pub. No. 2007/0019147 A1 to Ryu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 2, Griell, Park and Cory teach the display device according to claim 1, as applied above.
	Griell, Park and Cory do not expressly disclose wherein the moving brackets are provided with a through hole penetrated by a flexible circuit film connected to a source printed circuit board of the display panel.
Ryu discloses a flexible circuit film(45)(FIG. 1; ¶0036) connected to a source printed circuit board(42)(FIG. 1; ¶0036) of the display panel(100)(FIG. 1; ¶0036).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Griell, Park and Cory with Ryu to provide a display device having a display that displays images using low power.
Griell, Park, Cory and Ryu do not teach the above underlined limitations.


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
  
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

Dependent claim 12 identifies the distinct features: “wherein the driving member(FIG. 3: 150) includes elastic belts(FIG. 4: 181) having one end(FIG. 4: 181a) coupled to the moving guides(FIG. 4: 165a, 165b) and another end(FIG. 4: 181b) fixed to the module housing(FIG. 3: 120), and belt rollers(FIG. 4: 183) fixed to the fixed plate(FIG. 6: 130) and the elastic belts(FIG. 4: 181) are wound on the belt rollers(FIG. 4: 183) and rotatably supported by the belt rollers(FIG. 4: 183)”, with all other limitations as claimed.
	The closest prior art, International Patent Pub. No. WO2014/114698 A1 to Griell et al. (“Griell”), U.S. Patent No. 5,797,666A to Park and U.S. Patent No. 3,761,152 to Cory, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 12, Griell, Park and Cory teach the display device according to claim 11, as applied above but do not teach the underlined limitations.
   
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
               
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

Dependent claim 15 identifies the distinct features: “wherein each of the door levers(FIG. 9: 191) is rotatably coupled to a hinge bracket(FIG. 9: 133) coupled to the fixed plate(FIG. 3: 130) with a hinge axis(FIG. 9: 190h), and is supported by a sliding rail(FIG. 9: 190) coupled to the moving plate(FIG. 9: 140) by a rotation supporting member(FIG. 9: 197) provided at a support hole(FIG. 9: 193) of the door lever(FIG. 9: 191) spaced apart from the hinge axis(FIG. 9: 190h)”, with all other limitations as claimed.
	The closest prior art, International Patent Pub. No. WO2014/114698 A1 to Griell et al. (“Griell”), U.S. Patent No. 5,797,666A to Park and U.S. Patent No. 3,761,152 to Cory, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 15, Griell, Park and Cory teach the display device according to claim 14, as applied above but do not teach the underlined limitations but do not teach the above underlined limitations.
Other Relevant Prior Art
9.	Other relevant prior art includes:

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
              
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
            
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

(i)	U.S. Patent No. 7,806,490 B1 to Buehl discloses a display device(10)(FIGs. 1-7; col 4, ln 31-36) comprising: a module housing(22)(FIG. 3; col 4, ln 43) configured to accommodate a display panel pulled up and down (FIGs. 2-3: 15; col 40, ln 40-46); a moving plate(15)(FIGs. 1-4; col 4, ln 33-36) accommodated in the module housing(22)(FIG. 3: 15; col 4, ln 33-36, 43) and pulled up and down with the display panel (FIGs. 2-3: 15; col 40, ln 40-46), the moving plate(15)(FIGs. 1-4; col 4, ln 33-36)  including a front surface(vertical or horizontal surface of 15 upon which display panel contacts)(FIGs. 1-4; col 4, ln 33-36) coupled to the display panel (FIGs. 2-3: 15; col 40, ln 40-46) and a rear surface(vertical or horizontal surface of 15 that does not contact display panel)(FIGs. 1-4; col 4, ln 33-36) to which a driving member(12: 14, 16)(FIGs. 4-6; col 4, ln 36-42) coupled (FIGs. 4-6: 12, 14, 15, 16; col 4, ln 33-42); a driving member(12: 14, 16)(FIGs. 4-6; col 4, ln 36-42) configured to pull up and down the moving plate(15)(FIGs. 1-4: 12, 14, 16; col 4, ln 33-42); and a fixed plate(26)(FIGs. 1-4; col 8, ln 21) coupled to an inside of the module housing(22)(FIG. 3: 26; col 4, ln 43; col 8, ln 21).

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
            
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
        
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
              
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2004/0090154 A1 to Chang discloses a display device(2, 4)(FIGs. 1A, 1B, 2, 5-B, 6-B, 6C, 8: 3; ¶¶0018, 0021) comprising: a module housing (FIGs. 1A, 1B, 2, 5-B, 6-B, 6C, 8: 2; ¶0018) configured to accommodate a display panel pulled up and down (FIGs. 1A, 1B, 2, 5-B, 6-B, 6C, 8: 2, 3; ¶¶0018-0020).
	a moving plate(25)(FIGs. 2, 5-B, 6-B; ¶¶0018-0020) accommodated in the module housing (FIGs. 1A, 1B, 2, 5-B, 6-B, 6C, 8: 2, 25; ¶0018) and pulled up and down with the display panel(3)(FIGs. 1A, 1B, 2, 5-B, 6-B, 6C, 8: 25; ¶¶0018-0020), the moving plate(25)(FIGs. 2, 5-B, 6-B; ¶¶0018-0020) including a front surface(25’s surface that faces a viewer of the display 3)(FIGs. 2, 5-B, 6-B; ¶¶0018-0020) coupled to the display panel(3)(FIGs. 1A, 1B, 2, 5-B, 6-B, 6C, 8: 25; ¶¶0018-0020) and a rear surface(25’s surface that faces away from a viewer of the display 3)(FIGs. 2, 5-B, 6-B; ¶¶0018-0020) to which a driving belt(either one of 22)(FIGs. 2, 5-B, 6-B; ¶¶0019-0020) coupled (FIGs. 5-B, 2, 6-B: 25’s surface that faces away from a viewer of the display 3 is coupling connected to each of the driving belts 22; ¶¶019-0020);
	a driving member(21, 23, 24, motor shown in Fig. 2)(FIGs. 2, 5-B, 6-B; ¶¶0018-0020) configured to pull up and down the moving plate(25)(FIGs. 2, 5-B, 6-B: 21, 24; ¶¶0018-0020) by the driving belt(either one of 22)(FIGs. 2, 5-B, 6-B: 25; ¶¶0019-0020).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692